Citation Nr: 9931876	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date prior to July 29, 
1994 for an assignment of a 40 percent disability evaluation 
for low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1973 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for herniated disc with degenerative arthritis.  At that 
time, service connection was in effect for low back strain, 
rated as noncompensable.  The appellant perfected an appeal 
with respect to the issue of service connection for herniated 
disc with degenerative arthritis by submission of a VA Form 9 
in November 1994.  In March 1997, the RO granted service 
connection for degenerative disc disease, so that the service 
connected low back disability was now characterized as low 
back strain with degenerative disc disease.  The RO then 
assigned a 40 percent disability evaluation effective from 
July 29, 1994.

The Board notes that, in a letter dated in December 1998, the 
appellant raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  The 
Board also notes that, during his appearance before the 
undersigned in March 1999, the appellant presented testimony 
on claims for service connection for posttraumatic stress 
disorder, hearing loss and tinnitus.  These issues are 
referred to the RO for appropriate action.


REMAND

The appellant was granted service connection for low back 
strain in November 1978.  At that time, medical records 
showed low back disability manifested primarily by loss of 
range of motion and discomfort accentuated by scoliosis.  The 
RO originally assigned a 10 percent disability evaluation.

By means of a rating decision dated in October 1984, the RO 
reduced the low back strain evaluation to a noncompensable 
disability rating.  With regard to findings contained in an 
August 1984 VA orthopedic examination report, the RO noted 
"[i]nterestingly, the examiner, an orthopedic surgeon[,] 
states the x- ray is normal without arthritis or disc space 
narrowing.  The radiologist indicates degenerative disc 
disease."  The appellant filed a Notice of Disagreement with 
this decision in April 1985 and the RO furnished a Statement 
of the Case in May 1985.  In a Form 21-4138 filing, dated in 
June 1985, the appellant indicated his intent to "appeal the 
recent decision on my service connected disability."  This 
issue, however, was never certified to the Board.  This, 
despite the fact that 38 C.F.R. § 19.123 (1984) provided that 
a substantive appeal did not have to be a completed VA Form 
1-9, but could also be correspondence containing the 
necessary information.

In subsequent rating decisions, the RO dissociated any 
symptoms related to degenerative disc disease or degenerative 
arthritis in rating the appellant's service connected low 
back strain.  It was not until the March 1997 rating decision 
that the RO conceded that herniated disc at L4-5 with 
degenerative arthritis was part and parcel of the service 
connected disability.  Relying upon The Merck Manual, the RO 
noted that risk factors of lumbar strain include disc 
problems.  

The assignment of the effective date of July 29, 1994 was 
based, in part, on the alleged finality of the August 1984 
rating decision.  For reasons set forth previously, that 
rating decision was not, in fact, final.  The RO should 
readjudicate the issue of an earlier effective date for the 
40 percent rating, along with the implied issue of an earlier 
effective date for service connection for degenerative disc 
disease/arthritis, consistent with the aforementioned 
discussion.

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should readjudicate the issue of 
entitlement to an earlier effective date prior to 
July 29, 1994 for an assignment of a 40 percent 
disability evaluation for low back strain with 
degenerative disc disease consistent with the 
aforementioned discussion.  The inextricably 
intertwined matter of an earlier effective date 
for service connection for degenerative disc 
disease/arthritis of the low back should also be 
addressed consistent with the aforementioned 
discussion.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












